      Case 1:19-cv-01858-UNA Document 1 Filed 10/03/19 Page 1 of 4 PageID #: 1



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                            )
    In re:                                  ) Chapter 11
                                            )
    CENTER CITY HEALTHCARE, LLC d/b/a )
    HAHNEMANN UNIVERSITY HOSPITAL, et al.,1 ) Case No. 19-11466 (KG)
                                            )
                       Debtors.             ) Jointly Administered
                                            )

                            NOTICE OF APPEAL UNDER 28 U.S.C. § 158(a)(1)
                                 AND STATEMENT OF ELECTION

             Pursuant to Bankruptcy Rule 8003(a)(1) and 28 U.S.C. §§ 158(a)(1) and (3), Center City

Healthcare, LLC d/b/a Hahnemann University Hospital and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) submit this Notice of Appeal in conformity with

Official Bankruptcy Form B417.2

Part 1: Identify the appellant

1.           Name(s) of appellant(s): Center City Healthcare, LLC d/b/a Hahnemann University
             Hospital and its affiliated debtors and debtors in possession

2.           Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
             of this appeal:

             For appeals in a bankruptcy case and not in an adversary proceeding.

                       Debtor



1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
             Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
             PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
             Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
             Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
             (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
             230 North Broad Street, Philadelphia, Pennsylvania 19102.
2
             Consistent with Rule 8003-1(a) of the Local Rules of Bankruptcy Practice and Procedure of the United
             States Bankruptcy Court for the District of Delaware, the Debtors will deliver a copy of this notice of
             appeal to Judge Kevin Gross, the bankruptcy judge whose order is the subject of the appeal.




35954713.1 10/02/2019
     Case 1:19-cv-01858-UNA Document 1 Filed 10/03/19 Page 2 of 4 PageID #: 2



Part 2: Identify the subject of this appeal

1.           Describe the judgment, order, or decree appealed from:

             Order Granting in Part the Motion of Tenet Business Services Corporation and Conifer
             Revenue Cycle Solutions, LLC for Entry of an Order (I) Compelling Payment of All
             Unpaid Postpetition Amounts Pursuant to 11 U.S.C. § 503(b)(1) or, in the Alternative,
             (II) Granting Relief from the Automatic Stay to the Extent Necessary to Terminate the
             TSA and MSA. [Docket No. 733]. A copy of the order is attached hereto as Exhibit A.

2.           State the date on which the judgment, order, or decree was entered:

             September 19, 2019.

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

1.           Party:

             Tenet Business Services Corporation

Attorneys:

Pachulski Stang Ziehl & Jones LLP
Laura Davis Jones (DE Bar No. 2436)
Timothy P. Cairns (DE Bar No. 4228)
919 N. Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
Email: ljones@pszjlaw.com
Email: tcairns@pszjlaw.com

Kirkland & Ellis LLP
Stephen C. Hackney
Gregory F. Pesce
300 North LaSalle
Chicago, Illinois 60654
Telephone: (312) 862-2000
Facsimile: (312) 862-2200
Email: stephen.hackney@kirkland.com
Email: gregory.pesce@kirkland.com




                                                     2
35954713.1 10/02/2019
     Case 1:19-cv-01858-UNA Document 1 Filed 10/03/19 Page 3 of 4 PageID #: 3



2.           Party:

             Conifer Revenue Cycle Solutions, LLC

Attorneys:

Pachulski Stang Ziehl & Jones LLP
Laura Davis Jones (DE Bar No. 2436)
Timothy P. Cairns (DE Bar No. 4228)
919 N. Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705 (Courier 19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
Email: ljones@pszjlaw.com
Email: tcairns@pszjlaw.com

Kirkland & Ellis LLP
Stephen C. Hackney
Gregory F. Pesce
300 North LaSalle
Chicago, Illinois 60654
Telephone: (312) 862-2000
Facsimile: (312) 862-2200
Email: stephen.hackney@kirkland.com
Email: gregory.pesce@kirkland.com


Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

            Appellant elects to have the appeal heard by the United States District Court rather than
             by the Bankruptcy Appellate Panel.




                                                     3
35954713.1 10/02/2019
     Case 1:19-cv-01858-UNA Document 1 Filed 10/03/19 Page 4 of 4 PageID #: 4



Dated: October 2, 2019                SAUL EWING ARNSTEIN & LEHR LLP

                                By:   /s/ Monique B. DiSabatino
                                      Mark Minuti (DE Bar No. 2659)
                                      Monique B. DiSabatino (DE Bar No. 6027)
                                      1201 N. Market Street, Suite 2300
                                      P.O. Box 1266
                                      Wilmington, DE 19899
                                      Telephone: (302) 421-6800
                                      Fax: (302) 421-5873
                                      mark.minuti@saul.com
                                      monique.disabatino@saul.com

                                             -and-

                                      Jeffrey C. Hampton
                                      Adam H. Isenberg
                                      Aaron S. Applebaum (DE Bar No. 5587)
                                      Centre Square West
                                      1500 Market Street, 38th Floor
                                      Philadelphia, PA 19102
                                      Telephone: (215) 972-7777
                                      Fax: (215) 972-7725
                                      jeffrey.hampton@saul.com
                                      adam.isenberg@saul.com
                                      aaron.applebaum@saul.com

                                      Counsel for Appellant




                                         4
35954713.1 10/02/2019
